Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 10/25/21 is acknowledged. 

Status of Claims
Claims 1-3, 6-10, 13-17 and 20 are pending. 
In the submission filed on 10/25/21, claims 1-3, 6-10, 13-17 and 20 were amended; claims 4, 5, 11, 12, 18 and 19 were cancelled; no claims were added. 
Claims 1-3, 6-10, 13-17 and 20 are rejected.

Priority
It was noted in the previous Office Actions that claims 4, 5, 11, 12, 18 and 19 were not entitled to the benefit of priority under 35 U.S.C. 119(e) of Provisional Application Nos. 62/880,682 and 62/914,176. These claims have been cancelled in the Amendment filed on 10/25/21.
Response to Arguments
Regarding the rejections under 35 U.S.C. 112
In view of the claim amendments, the previous rejections have been substantively overcome in part. Applicant's attention is directed to the new/remaining rejections. 

Regarding the double patenting rejection
The double patenting rejection is overcome in view of Applicant's filing of a terminal disclaimer.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Applicant's claims essentially recite a financial/ commercial scheme comprised of financial/commercial operations: establishing a micropayment pool (verified funding source), distributing portions of a data resource (product purchased) to multiple viewer peer nodes (purchasers), receiving receipts for the purchase, submitting the receipts to a payment administrator, receiving payment commitments (to pay from the pool) from the payment administrator, which are continually updated/aggregated, and submitting the final payment commitment 
Thus, the substance of the claims pertains to the financial transaction(s), not to novel computer hardware or other technological content of the elements that perform the transaction(s) or their component operations. Accordingly, while (in view of the instant rejection over the prior art) the claimed invention is not seen to reflect an improvement, any alleged improvement in the claims would appear to be an improvement in the abstract idea (the financial transaction/ operations), not in technology or functioning of a computer. See October 2019 Update: Subject Matter Eligibility, p. 13.
In particular, the cacher peer nodes, the distribution of data via peer-to-peer connections, the interaction with the blockchain, etc. highlighted in Applicant's Response, p. 11, are not seen to be other than generic computer elements. Applicant has neither pointed out any structure or operations of these elements that renders them non-generic, nor explained how such structure/operations render these elements non-generic. Based on the actual language of the claims, the terms "cacher peer node" and "viewer peer node" reflect only generic computer hardware and functionality (in this regard see also next paragraph).
At the interview (see attached Interview Summary), Applicant argued that the claimed elements performing the claimed operations were not generic, for example, by virtue of the operations they perform or the allegedly non-generic data they operate with. The Examiner notes that the claimed operations, (and all the more so the positively recited operations) are entirely or almost entirely merely transmitting and receiving data. Further, the Examiner does not find any basis for alleging that data can be "non-generic" or for alleging that operating on "non-generic" data renders a computer non-generic.
Finally, the Examiner notes Applicant's assertions:
Unless explicitly stated otherwise, none of the amendments to the claims were made for reasons substantially related to the statutory requirements for patentability. Furthermore, unless otherwise stated, the amendments to the claims were made simply to express that which had been implicit in the claims as originally worded and therefore, are not narrowing amendments that would create any prosecution history estoppel. (Response, p. 9) 

Independent claims 1, 8, and 15 have been amended for clarification purposes only and not for any reasons related to patent subject matter eligibility. (Response, p. 10)

The above statements serve to confirm that the rejections as previously made are still valid. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive.
Applicant presents two arguments in the Response. 
First (Response, pp. 13-14), Applicant reiterates the argument (presented in Applicant's last Response) that Ali teaches away from using a third party and hence teaches away from the proposed combination. In this regard, Applicant alleges that the reason Ali discourages using a third party is because the third party in question is untrustworthy. 
The Examiner notes that Applicant's above line of reasoning would appear to show not that a third party in general is undesirable, but that an untrustworthy third party is undesirable. Again, Applicant's above line of reasoning would appear not to teach away from but to support the idea of combining such a third party with an arrangement that could provide trust/security. 
In any event, in response to this first argument of Applicant (that was also presented in Applicant's last Response), the Examiner had offered numerous counterarguments, in the previous Office Action, dated 06/25/21. Applicant has not replied at all to at least several of these counterarguments.
Applicant's second argument (Response, p. 14), as discussed in the interview, as best understood, is that Ali's third party could not serve as the claimed third party (i.e., the recited "payment server node"), that is to say, could not perform the operations claimed as being performed by Applicant's recited "payment server node," because Ali's third party does not rely on/involve (novel) cryptographic protocols, can/does not work with blockchain, or the like.
In response, it is noted that all the recited "payment server node" does in claim 1 is to send and receive data and store data on the blockchain (specifically, submit funding transaction record to the blockchain (which creates micropayment pool), receive receipts, send off-chain transaction records (payment commitments)). 
(It is also noted that a significant portion of the operations of the recited "payment server node" claimed in claim 1 (e.g., creating micropayment pool by submitting funding transaction record to blockchain) are not positively claimed and hence are not entitled to full patentable weight (see Examiner's Comments, below).)
In addition, it is not clear what Applicant is referring to, in terms of Applicant's claims, when Applicant speaks of Ali's "novel cryptographic protocols" (Response, p. 14, penultimate paragraph). The only cryptography involved in Applicant's claim 1 is understood to be the fact that the receipts are cryptographically signed and any other cryptography inherent in use of a blockchain. However, Ali (p. 5) teaches that its third party (NetBill server) receives cryptographically signed electronic payment orders, checks these orders, authorizes (or not) payment on them, and sends cryptographically signed receipts. Applicant has not provided any explanation as to why Ali's third party (or any generic computer) cannot submit a funding transaction record to the blockchain.
Aside from the recited operations that are performed by the "payment server node," claim 1 does not define the "payment server node." Accordingly, the actual language of the claim is not seen to indicate a difference, whether in structure (hardware) or function/operation, between the recited "payment server node" and Ali's third party (e.g., NetBill server) or other generic payment server. 
The Examiner notes that this second argument of Applicant as set forth in the Response (p. 14) is merely a conclusory statement. No explanation is provided. 
Likewise, Applicant's comments (p. 14) to the effect that it is improper to dissect or oversimplify a claim are merely conclusory in nature. Applicant offers no explanation as to the particular way in which it believes the claims have been dissected or oversimplified. The Examiner respectfully disagrees with these assertions of Applicant.
In sum, when boiled down to their essence, Applicant's arguments in effect appear to be not objecting to the particular motivation for combining, but rather objecting to combining prior art elements tout court.
Finally, the Examiner notes Applicant's assertions:
Unless explicitly stated otherwise, none of the amendments to the claims were made for reasons substantially related to the statutory requirements for patentability. Furthermore, unless otherwise stated, the amendments to the claims were made simply to express that which had been implicit in the claims as originally worded and therefore, are not narrowing amendments that would create any prosecution history estoppel. (Response, p. 9) 

The above statements serve to confirm that the rejections as previously made are still valid. 

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"receiving … a notification … creation of a micropayment pool on a blockchain by a payment server node in the distributed data delivery network, wherein the micropayment pool is created by submitting, by the payment server node to the blockchain, a funding transaction record, … encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes"
"receiving … a first service receipt cryptographically signed by the first viewer peer node for the first portion of the data resource"
"receiving … a first off-chain transaction record … the first off-chain transaction record encodes a first transfer of a first payment amount to be made from the micropayment pool to the cacher peer node, for the first portion of the data resource"
"receiving … a second service receipt cryptographically signed by the second viewer peer node for the first portion of the data resource"
"receiving … a second off-chain transaction record … the second off-chain transaction record encodes a second transfer of a second payment amount to be made from the micropayment pool to the cacher peer node, for the first portion of the data resource and the second portion of the data resource"
Claim 2 recites:
"receiving a payment authorization certificate that authorizes the transmitting of the data resource to the first viewer peer node and the second viewer peer node"
Claim 6 recites:
"wherein the Merkle Proof is generated when the funding transaction record is included in a new block."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 1, 8 and 15 recite:
"receiving … a first off-chain transaction record …, wherein the first off-chain transaction record encodes a first transfer of a first payment amount to be made from the micropayment pool to the cacher peer node, for …" 
"receiving … a second off-chain transaction record …, wherein the second off-chain transaction record encodes a second transfer of a first payment amount to be made from the micropayment pool to the cacher peer node, for…"
"submitting … the second off-chain transaction record to the blockchain to claim the second payment amount from the micropayment pool"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 6 recites:
"wherein the Merkle Proof is generated when the funding transaction record is included in a new block." In view of the conditional language ("when …," i.e., "if"), the method of claim 1 does not require that the above-noted operation be performed. 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 15 are directed to a method or non-transitory storage medium for storing program code "performed by a cacher peer node in a distributed data delivery network for transmitting a data resource to at least two viewer peer nodes in the distributed data delivery network, the [method/program code] executable by a processor" and claim 8 is directed to a "cacher peer node in a distributed data delivery network for transmitting a data resource to at least two viewer peer nodes in the distributed data delivery network."
Claims 1, 8 and 15 are directed to the abstract idea of "receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 8 and 15 recite "receiving … a notification indicating a creation of a micropayment pool …, wherein the micropayment pool is created by submitting … a funding transaction record, and wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer …; transmitting … a first portion of the data resource to a first viewer …; receiving … a first service receipt cryptographically signed by the first viewer … for the first portion of the data resource; submitting … the first service receipt to …; receiving … a first off-chain transaction record from …, wherein the first off-chain transaction record encodes a first transfer of a first payment amount to be made from the micropayment pool to … for the first portion of the data resource; transmitting … a second portion of the data resource to a second viewer …; receiving … a second service receipt cryptographically signed by the second viewer … for the second portion of the data resource; submitting … the second service receipt to …; receiving … a second off-chain transaction record from … as an update to the first off-chain transaction record, wherein the second off-chain transaction record encodes a second transfer of a second payment amount to be made from the micropayment pool to … for the first portion of the data resource and the second portion of the data resource; and submitting … the second off-chain transaction record to … to claim the second payment amount from the micropayment pool." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as "a cacher peer node in a distributed data delivery network," "a blockchain," "a payment server node in the distributed data delivery network," (viewer) "peer nodes in the distributed data delivery network," "wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection," "wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection," "a processor," and "a non-transitory physical medium for storing program code accessible by the at least one processor" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of receiving micropayments for sharing a data resource (e.g., streaming video) with multiple viewers, in an arrangement that uses multiple updated micropayment transactions, specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 8 and 15 are not patent eligible.
Dependent claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20 describe the additional operations (claims 2, 3, 9, 10, 16, 17), or further detail (claims 6, 7, 13, 14, 20), of the abstract idea of claims 1, 8 and 15. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis/Unclear Antecedent Basis
Claim 1 recites "submitting … the second service receipt to the payment service module" and "receiving … a second off-chain transaction record from the payment service node …." The underlined language lacks antecedent basis.
Claims 2, 3, 6 and 7 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claim 1 recites "A computer-implemented method performed by a cacher peer node in a distributed data delivery network for transmitting a data resource to at least two viewer peer nodes in the distributed data delivery network, the method executable by a processor" and "receiving, by the cacher peer node, a notification indicating a creation of a micropayment pool on a blockchain by a payment server node in the distributed data delivery network, wherein the micropayment pool is created by submitting, by the payment server node to the blockchain, a funding transaction record, and wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes." Claim 1 recites, first, that the method is performed by a cacher peer node, second, that the method is executable by a processor, and third, that a portion of the method (viz., creation of the micropayment pool/submitting a funding transaction record to the blockchain, indicated by a notification received by the cacher peer node, wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes) is performed by a payment server node. Thus, claim 1 appears to recite that the method is performed by three different entities; it is not clear which entity is performing the method. 
Claim 15 recites "A non-transitory storage medium for storing program code, performed by a cacher peer node in a distributed data delivery network, for transmitting a data resource to at least two viewer peer nodes in the distributed data delivery network, wherein the program code is executable by a processor on the cacher peer node, and wherein the program code when executed by the processor, causes the processor to …" and "receive, through the processor on the cacher peer node, a notification indicating a creation of a micropayment pool on a blockchain by a payment server node in the distributed data delivery network, wherein the micropayment pool is created by submitting, by the payment server node to the blockchain, a funding transaction record, and wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes." Claim 15 recites, first, that the program code is performed by a cacher peer node, second, that the program code is executable by a processor, and third, that a portion of the performed operations (viz., creation of the micropayment pool/submitting a funding transaction record to the blockchain, indicated by a notification received by the cacher peer node, wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes) is performed by a payment server node. Thus, claim 15 appears to recite that the method is performed by three different entities; it is not clear which entity is performing the method. Also, it is not clear what is meant by "perform[ing]" "program code" (lines 1-2: "… program code, performed by …").
Claims 8 and 15 recite "receive … a notification … creation of a micropayment pool on a blockchain by a payment server node …, wherein the micropayment pool is created by submitting, by the payment server node to the blockchain, a funding transaction record, … ", "wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection," "receive … a first service receipt cryptographically signed by the first viewer client peer node for the first portion of the data resource," "wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection," and "receive … a second service receipt cryptographically signed by the second viewer peer node for the first portion of the data resource." Claim 8 is directed to a cacher peer node comprising at least one processor and a non-transitory physical medium, and claim 15 is directed to a non-transitory storage medium. The above-quoted limitations describe creation of a micropayment pool on a blockchain by a payment server node, first and second viewer peer nodes connected to a cacher peer node by first and second peer-to-peer connections, and first and second service receipts cryptographically signed by first and second viewer peer nodes. It is unclear whether the scope of claim 8 encompasses a cacher peer node comprising at least one processor and a non-transitory physical medium, or in combination with the payment server node, the first and second viewer peer nodes, and the first and second viewer peer nodes. It is unclear whether the scope of claim 15 encompasses a non-transitory storage medium, or in combination with the payment server node, the first and second viewer peer nodes, and the first and second viewer peer nodes.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over "Theta Network: Decentralized video streaming, powered by users and an innovative new blockchain" (White Paper, version 1.7, May 1, 2018), by Theta Labs, hereafter Theta White Paper v. 1.7, in view of "The Nuts and Bolts of Micropayments: A Survey," by Syed Taha Ali, et al., hereafter Ali.

Regarding Claims 1, 8 and 15
Theta White Paper v. 1.7 teaches:
(step A) receiving, by the cacher peer node, a notification indicating a creation of a micropayment pool on a blockchain by a … node in the distributed data delivery network, wherein the micropayment pool is created (CreatePool(resourceId, deposit, collateral, duration) transaction) by submitting, by the … node to the blockchain, a funding transaction record, and wherein the funding transaction record is an encoding of a deposit for transmitting the data resource to the at least two viewer peer nodes; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, steps 1 and 2; page 16 "consolidated payment transaction signed by Alice and another peer"; pages 19-20 "A cacher can share caching rewards with viewers …"; Fig. 3 (a single cache node CN shares with multiple viewer nodes V) (page 10))
(step B) transmitting, by the cacher peer node, a first portion of the data resource to a first viewer peer node of the at least two viewer peer nodes, wherein the first viewer peer node is connected to the cacher peer node by a first peer-to-peer connection; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 3)
(step C) receiving, by the cacher peer node, a first service receipt cryptographically signed by the first viewer peer node for the first portion of the data resource; (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 3)
(step F) transmitting, by the cacher peer node, a second portion of the data resource to a second viewer peer node of the at least two viewer peer nodes, wherein the second viewer peer node is connected to the cacher peer node by a second peer-to-peer connection; (As per steps B and A, above (pages 16 and 19-20 and Fig. 3))
(step G) receiving, by the cacher peer node, a second service receipt cryptographically signed by the second viewer node for the second portion of the data resource; (As per steps C and A, above (pages 16 and 19-20 and Fig. 3))
(step J) submitting, by the cacher peer node, the second off-chain transaction to the blockchain to claim the second payment amount from the micropayment pool. (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 4)
(claim 8) at least one processor; (Page 10) 
(claim 8) a non-transitory physical medium for storing program code accessible by the at least one processor, the program code when executed by the processor causes the processor to: (Page 10)
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Ali teaches:
(step A) … payment server … payment server … (Page 10, section III.G. "Enabling Micropayments on Bitcoin"; see also pages 1, 2, 14-16, 18; see also step D, below) 
(step D) submitting, by the cacher peer node, the first service receipt to the payment server node; (Page 5, section III. A. "Centralized Solutions" (NetBill), page 4, page 10, section III.G. "Enabling Micropayments on Bitcoin"; note re steps D, E, H, I and dependent claims: under broadest reasonable interpretation, "cacher" deemed taught by merchant/seller)
(step E) receiving, by the cacher peer node, a first off-chain transaction record from the payment server node, wherein the first off-chain transaction record encodes a first transfer of a first payment amount to be made from the micropayment pool to the cacher peer node, for the first portion of the data resource; (Page 10, section III.G. "Enabling Micropayments on Bitcoin"; page 5, section III. A. "Centralized Solutions" (NetBill))
(step H) submitting, by the cacher peer node, the second service receipt to the payment server module; (As per step D, above)
(step I) receiving, by the cacher peer node, a second off-chain transaction record from the payment service node, as an update to the first off-chain transaction record, wherein the second off-chain transaction encodes a second transfer of a second payment amount to be made from the micropayment pool to the cacher peer node, for the first portion of the data resource and the second portion of the data resource; and (As per/further to step E, above: page 10, section III.G. "Enabling Micropayments on Bitcoin"; page 5, section III. A. "Centralized Solutions" (NetBill))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Theta White Paper v. 1.7's system and method of decentralized video streaming using micropayment pools and blockchain, by incorporating therein these teachings of Ali regarding a payment service module (e.g., central authority) for creating a micropayment pool and conducting off-line transactions that are continually updated prior to settlement on blockchain, because of the following reasons: (1) using a central authority (broker/trusted third party) is the easiest way to achieve a blockchain-based micropayment system using off-chain transactions, which system reduces transaction costs (see Ali, p. 10, III.G. "Enabling Micropayments on Bitcoin"), (2) in the system taught by Theta White Paper v. 1.7, the recipient peer needs to verify the off-chain transactions and the signatures, whereas employing a central authority as taught by Ali would take this burden off of the recipient peers (as these tasks would be performed by the central authority), thereby facilitating participation by the recipient peers (cachers) and hence incentivizing cachers to participate, thus increasing system use and capacity and the number of viewers that can be served, hence increasing productivity of the system (see Theta White Paper v. 1.7, page 15) (3) using a central authority provides numerous advantages, as taught by Ginter (U.S. Patent Application Publication No. 2008/0120240), paragraphs 0543-0603, 0604-0617 and 0643-0652, especially paragraphs 0560-0563, 0566, 0567 and 0569. 
Note that the advantages provided by Ali's above-mentioned teachings, as taught by Ginter, are to a significant extent identical to the advantages of Applicant's claimed invention cited by Applicant in Applicant's remarks at pages 14-21 of the Amendment (e.g., aggregation of off-chain transactions to reduce the number of on-chain transactions and corresponding delays). 

Regarding Claims 2, 9 and 16
Theta White Paper v. 1.7 in view of Ali teaches the limitations of base claims 1, 8 and 15, as set forth above. Theta White Paper v. 1.7 further teaches: 
(step A) joining, by the cacher peer node, a peer group for transmitting the data resource to the at least two viewer peer nodes; and (pages 11, 12)
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Ali teaches:
(step B) receiving, by the cacher peer node, a payment authorization certificate (credentials; alternatively, EPO) that authorizes the transmitting of the data resource to the first viewer peer node and the second viewer peer node. (Page 5, section III. A. "NetBill," see also claim 1, notably step F, above)

Regarding Claims 3, 10 and 17
Theta White Paper v. 1.7 in view of Ali teaches the limitations of base claims 1, 8 and 15 and intervening claims 2, 9 and 16, as set forth above. 
Theta White Paper v. 1.7 does not explicitly disclose the following limitations in their entirety but, in analogous art, Ali teaches:
submitting, by the cacher peer node, the payment authorization certificate (EPO) to the payment server node (NetBill server). (Page 5, section III. A. "NetBill," see also prior art citations for claim 1 and claim 2, step B, above)

Regarding Claims 6, 13 and 20
Theta White Paper v. 1.7 in view of Ali teaches the limitations of base claims 1, 8 and 15, as set forth above. Theta White Paper v. 1.7 further teaches:
wherein the notification comprises a Merkle Proof of the funding transaction record, and wherein the Merkle Proof is generated when the funding transaction record is included in a new block. (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 2)

Regarding Claims 7 and 14
Theta White Paper v. 1.7 in view of Ali teaches the limitations of base claims 1 and 8, as set forth above. Theta White Paper v. 1.7 further teaches:
wherein the micropayment pool is associated with a resource ID for the data resource, a time-lock, and a slashable collateral. (Pages 13-16, "Resource Oriented Micropayment Pool," Fig. 5, step 1)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Eby et al. (U.S. Patent Application Publication No. 2020/0042971, e.g., 0003-0007 and passsim), Chow et al. (U.S. Patent Application Publication No. 2018/0097883, e.g., 0034-0045 and passim), Harmon (Forbes) ("Are Micropayments The Future Of Online Transactions?," e.g., pages 4-5), Adamovich (PaySpace) ("Micropayments: examples of practical use in different businesses," e.g., pages 4-5), Ciobanu ("3 micropayment platforms to help fund the future of news"), and Brych ("Micropayments: How your Business Can Benefit From Them," e.g., page 5) teach, inter alia, a central authority/trusted third party operating a blockchain-based micropayment system including, e.g., in the case of Harmon, creating a micropayment pool by submitting a funding deposit transaction to the blockchain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692